Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,138,485 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/25/2022, with respect to the double patenting rejections of claims 1-19 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a usage, condition and location system (UCLS) tag, comprising; one or more sensors or a connection to one or more sensors which are external to the tag, the one or more sensors including: a magnetometer configured to provide a measurement of magnetic field activity emanating from electronics contained within a host device to which the tag or external magnetometer is attached; a contactless temperature sensor configured to provide a temperature measurement of the host device or of a user of the host device; a force sensor configured to provide a weight measurement of a user of the host device; an accelerometer configured to provide an acceleration measurement of the host device; an electric field sensor configured to provide a measurement of electric field activity emanating from the electronics contained within the host device; a microphone configured to provide a sound measurement associated with sounds emitted from the host device; a color sensor, configured to provide intensity and color measurements of a light source on the host device; and a proximity sensor, configured to provide a proximity indication of whether a user is on or near the host device; a processor configured to: calculate a feature vector comprising one or more parameters derived from the magnetometer and the one or more sensors; accumulate feature vectors over a period of time to provide accumulated feature vectors; determine whether the feature vector or a statistic derived from the accumulated feature vectors occupies one or more of a set of decision regions; and if the feature vector or statistic occupies one or more of the decision regions, determine a current usage state of the host device based on the decision region or regions occupied by the feature vector or statistic and a learned usage state associated with the decision region or regions occupied by the feature vector or statistic; a wireless transceiver configured to transmit a data packet that includes information representing the current usage state; and an energy storage device configured to supply power to the one or more sensors, the processor and the wireless transceiver.
Regarding claim 9, the prior art fails to disclose or fairly suggest a method for determining a usage state and a condition of a host device, comprising: monitoring a host device using sensor outputs obtained from a usage, condition and location system (UCLS) tag that includes one or more of a magnetometer, an accelerometer, a non-contact temperature sensor, a force sensor, an electric field sensor, a microphone, a color sensor and a proximity sensor; calculating a feature vector comprising one or more parameters derived from the sensor outputs; performing a learning process that includes: accumulating a first set of feature vectors over a period of time; identifying clusters of feature vectors in the first set of feature vectors; calculating decision regions around each cluster; and associating a usage state of the host device with each of the clusters; performing a monitoring process that includes: accumulating a second set of feature vectors over a period of time; determining whether the feature vector or a statistic derived from the second set of feature vectors occupies one or more of the decision regions; and if the feature vector or statistic occupies one or more of the decision regions, determining a current usage state of the host device based on the decision region or regions occupied by the feature vector or statistic and the usage state associated with the cluster associated with the decision region or regions occupied by the feature vector or statistic.
Regarding claim 19, the prior art fails to disclose or fairly suggest a usage, condition and location system (UCLS), comprising; one or more UCLS tags, each tag comprising: one or more sensors or a connection to one or more sensors which are external to the tag, the one or more sensors including: a magnetometer configured to provide a measurement of magnetic field activity emanating from electronics contained within a host device to which the tag or external magnetometer is attached; a contactless temperature sensor configured to provide a temperature measurement of the host device or of a user of the host device; a force sensor configured to provide a weight measurement associated with the host device; an accelerometer configured to provide an acceleration measurement of the host device; an electric field sensor configured to provide a measurement of electric field activity emanating from the electronics contained within the host device; a microphone configured to provide a sound measurement associated with sounds emitted from the host device; a color sensor configured to provide intensity and color measurements of a light source on the host device; and a proximity sensor configured to provide a proximity indication of whether a user is on or near the host device; a processor configured to: calculate a feature vector comprising one or more parameters derived from the one or more sensors; accumulate feature vectors over a period of time to provide accumulated feature vectors; determine whether the feature vector or a statistic derived from the accumulated feature vectors occupies one or more of a set of decision regions stored on the one or more UCLS tags; and if the feature vector or statistic occupies one or more of the decision regions, determine a current usage state of the host device based on the decision region or regions occupied by the feature vector or statistic and a learned usage state associated with the decision region or regions occupied by the feature vector or statistic; a wireless transceiver configured to transmit a data packet that includes information representing the current usage state; and an energy storage device configured to supply power to the one or more sensors, the processor and the wireless transceiver; a UCLS server; and one or more user terminals, wherein: the UCLS server determines the location of the one or more UCLS tags using data packets transmitted by the one or more UCLS tags; the UCLS server extracts one or more current usage states from the data packets transmitted by the one or more UCLS tags and stores the one or more current usage states in a database; and the one or more user terminals retrieve the current usage states from the database via the UCLS server and display the current usage states to one or more users.
Dependent claims 2-8, 10-18 and 20 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687